Citation Nr: 1744910	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  08-01 727	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2009 and June 2012, the Board remanded this matter to the Agency of Original Jurisdiction for the issuance of a Statement of the Case (SOC), which was issued in January 2016.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

Following issuance of the SOC in January 2016, the Veteran did not file a substantive appeal on a VA Form 9 or otherwise indicate he wishes to appeal to the Board after the issuance of the SOC.


CONCLUSION OF LAW

The Veteran's appeal of the August 2001 denial of the Veteran's claim for entitlement to service connection for a left knee disability was not perfected.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.200, 20.202, 20.301, 20.302, 20.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100. 

Upon the filing of an NOD in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the SOC.  The SOC so furnished will contain only information which directly affects the payment or potential payment of the benefit(s) which is (are) the subject of that contested claim. The interested parties who filed an NOD will be duly notified of the right to file, and the time limit within which to file, a Substantive Appeal and will be furnished with VA Form 9, "Appeal to Board of Veterans' Appeals."  38 C.F.R. § 19.101. 

When a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102. 

Appellate review of an RO decision is initiated by an NOD and completed by a substantive appeal, after an SOC is furnished.  38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200.  On receipt of the NOD the RO takes such action or development as is appropriate, and if still denied an SOC is issued.  38 U.S.C.A. § 7105 (d)(1).  A substantive appeal must then be filed within 60 days of the date of mailing the SOC, 38 U.S.C.A. § 7105 (d)(3), or within the remainder of the one-year period from the date of NOD notification, whichever periods ends later.  38 C.F.R. § 20.302 (b).  The substantive appeal consists of a properly completed VA Form 9, Appeal to the Board, or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The formal appeal is to present specific arguments relating to errors of law or fact on the part of the RO. 38 U.S.C.A. § 7105 (d)(3); see Roy v. Brown, 5 Vet. App. 554, 555 (1993). 

The one year time limit for filing the formal appeal may be extended for good cause under 38 U.S.C.A. § 7105 (d)(3)(West 1991) and 38 C.F.R. § 20.303 (1993).  However, 38 C.F.R. § 20.303 (1993) (formerly 38 C.F.R. § 19.130 (1990)) provides for extension of the 60 day period to file a substantive appeal or the 30 days period to respond to a SSOC for good cause if the request is in writing and received prior to the expiration of the time period for filing the substantive appeal.  Roy v. Brown, 5 Vet. App. 554. 555 (1993). 

An NOD and/or a Substantive Appeal may be filed by a claimant personally, or by his or her representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such NOD or Substantive Appeal.  38 C.F.R. § 20.301 (a).  

If an appeal is not filed by a person listed in 38 C.F.R. § 20.301 (a) and the claimant is rated incompetent by VA or has a physical, mental, or legal disability which prevents the filing of an appeal on his or her own behalf, an NOD and a Substantive Appeal may be filed by a fiduciary appointed to manage the Veteran's affairs by VA or a court, or by a person acting as next friend if the appointed fiduciary fails to take needed action or no fiduciary has been appointed.  38 C.F.R. § 20.301 (b).

Here, the Veteran did not file a VA Form 9 or otherwise indicate he wished to appeal this case to the Board after the issuance of the January 2016 Statement of the Case in this matter.  In the Board remand, the Veteran was advised that the appeal must be perfected in order for the Board to take jurisdiction of the issue.  The Veteran is unrepresented, and there is nothing in the record which suggests that the Veteran was incompetent or had any physical, mental, or legal disability which would have prevented him from properly executing the VA Form 9.  In contrast, the record contains extensive correspondence from the Veteran regarding the status of his appeal of separate matters over the years with specific contentions.  

As such, because a properly executed Substantive Appeal has never been filed, the appeal from the August 2001 rating decision was not perfected.  Accordingly, the appeal must be dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


